Exhibit 10.1 FIRST MODIFICATION TO THIRD AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS THIS FIRST MODIFICATION TO THIRD AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS (this “ Modification ”), dated as of July 31, 2013, is made by and among (i) CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered bank (“ Citizens Bank ”), acting in its capacity as the administrative agent for the Lenders (the “ Administrative Agent ”); (ii) Citizens Bank, acting in its capacity as a Lender, and the other “Lender” parties to the hereinafter referenced Loan Agreement (collectively, the “ Lenders ”); and (iii) ICF International, Inc., ICF Consulting Group, Inc., and all other “Borrower” parties to the Loan Agreement from time to time (collectively, the “ Borrowers
